DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/009,734, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘734 application fails to provide support for a drinking container having a ledge or a biasing element.  Accordingly, claims 1-3, 6, 17 are not entitled to the benefit of the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because the original disclosure states the storage body includes both side wall and base portion and furthermore states a bottom panel shown as a base portion.  Thus, it is unclear if applicant is claiming an additional bottom panel coupled to the storage body already having a bottom panel or if applicant is claiming a single bottom panel which would also render the scope of the claims unclear as to how a bottom panel can be coupled to itself since the storage body has both a side wall and bottom panel.  It is noted that the disclosure describes the bottom panel coupled to a bottom end of a side wall of the storage body; however, this is not equivalent to what is recited. Furthermore, regarding claim 1, it is further unclear with the recitation of “a biasing element coupled to a bottom of the bottom” because it is not clear what the bottom is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0256255 to Van Volkenburg.
Regarding claim 1, Van Volkenburg discloses a drinking container (Fig 1) comprising a storage body (12) defining a containment area for liquids, the storage body extending along a longitudinal axis, an opening at a top (16) of the containment area, a bottom panel (22) coupled to the storage body, the bottom panel (22) comprises a body (24) and a biasing element (26) coupled to a bottom of the bottom, the biasing element (26) defining a bottom-most surface of the bottom panel that facing away from the opening (Fig 2), wherein the body is formed from a first material (metal) and the biasing element (26) formed from a second (rubber) more compressible than the first, a first ledge (14) extending radially outward from the bottom panel with respect to the axis (Fig 1), the first ledge comprising an upper surface facing away from the bottom most surface of the bottom panel (Fig 1), wherein the upper surface is perpendicular to the longitudinal axis and where in the first ledge extends radially further from the longitudinal axis than the biasing element (26) (Figs 1-2).
Regarding claim 6, Van Volkenburg further discloses first ledge (14) circumferentially surrounds bottom panel (22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,022,248 to Vandenlangenberg in view of Van Volkenburg.
Regarding claim 1, Vandenlangenberg discloses a drinking container (Fig 1) comprising a storage body (11) defining a containment area for liquids, the storage body extending along a longitudinal axis, an opening at a top (4) of the containment area, a bottom panel (19) coupled to the storage body, the bottom panel (19) comprises a body and a biasing element (23) coupled to a bottom of the bottom, the biasing element (23) defining a bottom-most surface of the bottom panel that facing away from the opening (Fig 3), a first ledge (20) extending radially outward from the bottom panel with respect to the axis (Fig 1), the first ledge comprising an upper surface facing away from the bottom most surface of the bottom panel (Fig 1), wherein the upper surface is perpendicular to the longitudinal axis and where in the first ledge extends radially further from the longitudinal axis than the biasing element (23) (Fig 6).  Vandenlangenberg further teaches the biasing element made of rubber but does not explicitly teach the rubber more compressible than the material of the body.  However, Van Volkenburg discloses that body can be made of metal (¶0033) and one of ordinary skill in the art would have found it obvious to manufacture the body out of metal in order to have a stronger and more durable base.  The modification would have resulted in the biasing element more compressible that the material of the body since the rubber is soft compound.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenlangenberg in view of Van Volkenburg and US 2016/0360910 to Chiriga.
Regarding claim 2, the modified Vandenlangenberg discloses the container of clam 1 but does not teach a recess between the ledge and lowermost end of a sidewall of the storage body.  However, Chiriga discloses a container and base (Fig 1) and in particular discloses the container having a stem (16) forming a recess (at 30) between a ledge (32) and lowermost end of a sidewall (28) of storage body (12), wherein the first ledge (32) defines a lower end of the recess and storage body (12) defines an upper end of the recess (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate a stem to the Vandenlangenberg container such that a recess was formed between the ledge and lowermost end of the sidewall as suggested by Chiriga in order to have a more stemmed wine glass shape for the container.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues the rejection under 35, USC 112, second paragraph in that the scope of the claims are clear because the claims recite a bottom panel coupled to the storage body.  Applicant point to the written disclosure for clarity; however, the disclosure states that the bottom panel is coupled to a bottom end of the storage body.  “A bottom panel, shown as base portion 14, is coupled to a bottom end of side wall 20 of storage body 19…” (¶0029).  Furthermore, paragraph 29 of the disclosure states that “a body for storing liquids, shows as storage body 19, includes side wall 20, and base portion 14”.  It is unclear how the bottom panel can be coupled to the storage body if the bottom panel is part of the storage body.  In addition, Van Volkenburg discloses in an alternate embodiment (Figs 1-2) a drinking container having a biasing element (26) at the bottom and a ledge (14) that is perpendicular to the longitudinal axis and also extends radially further from the longitudinal axis than the biasing element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735